Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
Priority and Status of the Claims
1.    This application claims benefit of 62/931,040 11/05/2019.  
2.     Claims 1-26 are pending in the application.
Claim Rejections - 35 USC §112

3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

 	Claims 1, 3-6 and 9-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph (pre-AIA ), because the specification does not reasonably provide enablement of “preventing”, see line 1 of claim 1. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
ln In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining
whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first
paragraph, have been described. They are:
1. the nature of the invention,
2. the state of the prior art,
3. the predictability or Iack thereof in the art,
4. the amount of direction or guidance present,
5. the presence or absence of working examples,
6. the breadth of the claims,
7. the quantity of experimentation needed, and
8. the level of the skill in the art.

In the instant case:
The nature of the invention
The nature of the invention of claim 1, 3-6 and 9-26 is drawn to methods of use using the instant compound for “preventing” hypotension. 
The state of the prior art and the predictability or lack thereof in the art
The state of the prior art is that the pharmacological art involves screening in
vitro and in vivo to determine which compounds exhibit the desired pharmacological activities (i.e. what compounds can treat which specific diseases by what mechanism). There is no absolute predictability even in view of the seemingly high Ievel of skill in the art. The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face. Fernandez et al. WO 2017/120415 disclose that the instant compound is used for treating leukemia , see  pages 103-107.
The instant claimed invention is highly unpredictable as discussed below:
It is noted that the pharmaceutical art is unpredictable, requiring each
embodiment to be individually assessed for physiological activity. In re Fisher, 427 F.2d 833,166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. 
Applicants are claiming intent methods of use using the instant compounds effective for “preventing” viral infection.  As such, the specification fails to enable the skilled artisan to use the compounds of claims effective “preventing” hypotension.
  In addition, there is no established correlation between in vitro or in vivo activity and accomplishing for treating or “preventing” viral infection, and those skilled in the art would not accept allegations in the instant specification to be reliable predictors of success, and those skilled in the art would not be able to use the instant compounds since there is no description of an actual method wherein hypotension is prevented in a host.
Hence, one of skill in the art is unable to fully predict possible results from the administration of the instant composition due to the unpredictability  of “preventing” hypotension. The “preventing hypotension” is known to have many obstacles that would prevent one of ordinary skill in the art from accepting preventing regimen on its face.

The amount of direction or guidance present and the presence or absence of working examples
The only direction or guidance present in the instant specification is instant therapy efficacy for treating hypotension, see pages 2-3 of the specification.   There are no in vitro or in vivo working examples present for the “preventing” hypotension. by the administration of the instant invention.  
The breadth of the claims
The breadth of the claims is methods of use of the instant compound effective to treat or  “preventing” hypotension
The quantity of experimentation needed
The quantity of experimentation needed is undue experimentation. One of skill in 
the art would need to determine how “preventing” hypotension would be benefited (i.e., prevented) by the administration of the instant invention and would furthermore then have to determine which of the claimed methods of use would provide “preventing” hypotension, if any.
The Ievel of the skill in the art 
The Ievel of skill in the art is high. However, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by successful conclusion'' and ''patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable''.
in vitro and in vivo screening to determine which methods of use exhibit the desired pharmacological activity and which would benefit from this activity. Thus, the specification fails to provide sufficient support of the broad use of the pharmaceutical composition of the instant claims for the “preventing hypotension” . 
As a result necessitating one of skill to perform an exhaustive search for which metabolic-related disease s can be treated or prevented by what pharmaceutical compounds of the instant claims in order to practice the claimed invention. Thus, factors such as "sufficient working examples", "the level of skill in the art" and "predictability", etc. have been demonstrated to be sufficiently lacking in the instantly claimed methods. In view of the breadth of the claim, the chemical nature of the invention, and the lack of working examples regarding the activity of the claimed compounds in regards to the prevention of the many diseases, one having ordinary skill in the art would have to undergo an undue amount of experimentation to use the invention commensurate in scope with the claims.
Genentech lnc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “ a
patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion'' and ''patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable''.
	Therefore, in view of the Wands factors and ln re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation, with no assurance of success.  This rejection can be overcome by deletion of the limitation “preventing” from claim 1 would obviate the rejection. 
4. 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-2, line 3, respectively recite the limitation “co-crystal” and “polymorph” without X-ray diffraction pattern data, is ambiguous and indefinite. It is noted that a fully X-ray diffraction pattern data is the fingerprint characteristics of a polymorph or crystalline form compound. Incorporation of an X-ray diffraction pattern data into claims 1-2 would obviate the rejection.

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating   
    obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-26 are rejected under 35 U.S.C. 103(a) as being obvious over Fernandez et al. WO 2017/120415.
Applicants claim a  method of treating, preventing, managing, and/or ameliorating hypotension related to 2-(4-chlorophenyl)-N-((2-(2,6-dioxopiperidin-3-yl)-1-oxoisoindolin-5-yl)methyl)-2,2- difluoroacetamide, or a stereoisomer or mixture of stereoisomers, pharmaceutically acceptable salt, tautomer, prodrug, solvate, hydrate, co-crystal, clathrate, or polymorph thereof (Compound 1) in a cancer patient, wherein the method comprises administering to the patient a therapeutically effective amount of Compound 1 and a therapeutically effective amount of a glucocorticoid receptor agonist, an interleukin-1 receptor antagonist, or an interleukin-1f blocker, see claim 1.  Dependent claims 3-6 and 9-26 further limit the scope of methods of use, i.e., glucocorticoid receptor agonist is dexamethasone, cancer is leukemia, administration dose and strategy, administrating another agent including vitamin D and cytokine in claims 3-6 and 9-26. 
Applicants claim a method of suppressing interleukin-18 induction related to 2-(4-chlorophenyl)- N-((2-(2,6-dioxopiperidin-3-yl)-1-oxoisoindolin-5-yl)methyl)-2,2-difluoroacetamide, or a stereoisomer or mixture of stereoisomers, pharmaceutically acceptable salt, tautomer, prodrug, solvate, hydrate, co-crystal, clathrate, or polymorph thereof (Compound 1) in a cancer patient, wherein the method comprises administering to the patient a therapeutically effective amount of Compound 1 and a therapeutically effective amount of a glucocorticoid receptor agonist, an interleukin-1 receptor antagonist, or an interleukin-1B blocker, see claim 2. Dependent claims 7-8 further limit the scope of methods of use, i.e., administration dose and strategy.
Determination of the scope and content of the prior art (MPEP §2141.01)
	Fernandez et al.  ‘415 discloses methods of use for treating cancer including leukemia and related syndrome using a compound 
    PNG
    media_image1.png
    90
    307
    media_image1.png
    Greyscale
(i.e., the instant compound 1), see claims 1, 53, 55 and 59 on pages 103-107. Fernandez et al.  compound can be administered with another active agent selected from dexamethasone, rituximab,  cytokine, IL-2 and vitamin D, see pages 59 and 66.
Determination of the difference between the prior art and the claims (MPEP §2141.02)
The difference between instant claims and Fernandez et al.  ‘415 is that the Fernandez et al.  ‘415 is silent on the instant hypotension or interleukin-1β induction.
However, the instant methods of use are embraced within the broader scope of Fernandez et al.  ‘415.
Finding of prima facie obviousness-rational and motivation (MPEP §2142-2143)
One having ordinary skill in the art would find the claims 1-26 prima facie obvious because one would be motivated to employ the methods of use of Fernandez et al.  ‘415 to obtain instant invention.  
            The motivation to make the claimed methods of use derived from the known methods of use of Fernandez et al.  ‘415 would possess similar activity to that which is claimed in the reference.
Double Patenting

7. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
7.1 	Claims 1-2 are rejected under the judicially created doctrine of obviousness- type 
double patenting as being unpatentable over claims 1 and 6 of  Cathers et al. US 
11,241,423 in view of Fernandez et al. WO 2017/120415, and over claim 1 of Carrancio 
et al. US 10,245,258 in view of Fernandez et al. WO 2017/120415. Although the 
conflicting claims are not identical, they are not patentably distinct from each other and 
reasons are as follows.
Applicants claim a  method of treating, preventing, managing, and/or ameliorating hypotension related to 2-(4-chlorophenyl)-N-((2-(2,6-dioxopiperidin-3-yl)-1-oxoisoindolin-5-yl)methyl)-2,2- difluoroacetamide, or a stereoisomer or mixture of stereoisomers, pharmaceutically acceptable salt, tautomer, prodrug, solvate, hydrate, co-crystal, clathrate, or polymorph thereof (Compound 1) in a cancer patient, wherein the method comprises administering to the patient a therapeutically effective amount of Compound 1 and a therapeutically effective amount of a glucocorticoid receptor agonist, an interleukin-1 receptor antagonist, or an interleukin-1f blocker, see claim 1.  
Applicants claim a method of suppressing interleukin-18 induction related to 2-(4-chlorophenyl)- N-((2-(2,6-dioxopiperidin-3-yl)-1-oxoisoindolin-5-yl)methyl)-2,2-difluoroacetamide, or a stereoisomer or mixture of stereoisomers, pharmaceutically acceptable salt, tautomer, prodrug, solvate, hydrate, co-crystal, clathrate, or polymorph thereof (Compound 1) in a cancer patient, wherein the method comprises administering to the patient a therapeutically effective amount of Compound 1 and a therapeutically effective amount of a glucocorticoid receptor agonist, an interleukin-1 receptor antagonist, or an interleukin-1B blocker, see claim 2. 
Cathers et al.  ‘423 claims a method of treating leukemia in a mammal comprising administering to the mammal a therapeutically effective amount of (2-(4-chlorophenyl)-N-((2-(2,6-dioxopiperidin-3-yl)-1-oxoisoindolin-5-yl)methyl)-2,2-difluoroacetamide), or a pharmaceutically acceptable salt thereof, and with additional active agent selected from cancer antigen, hematopoietic growth factor, cytokine, anti-cancer agent, antibiotic, cox-2 inhibitor, immunomodulatory agent, immunosuppressive agent, corticosteroid,  see columns 363-365.
Carrancio et al. ‘258  claims A method for treating, managing, or ameliorating a hematological cancer comprising administering to a subject in need thereof 2-(4-chlorophenyl)-N-((2-(2,6-dioxopiperidin-3-yl)-1-oxoisoindolin-5-yl)methyl)-2,2-difluoroacetamide, which has the following structure: 
    PNG
    media_image1.png
    90
    307
    media_image1.png
    Greyscale
 or a stereoisomer or mixture of stereoisomers, isotopologue, pharmaceutically acceptable salt, tautomer, solvate, hydrate, co-crystal, clathrate, or polymorph thereof (Compound 1), wherein Compound 1 is administered to the subject in a dose of about 0.1 mg to about 20 mg, and the subject is further administered one or more of calcium, calcitriol, or vitamin D supplementation, see columns 90-91.
	Fernandez et al.  ‘415 discloses methods of use for treating cancer including leukemia and related syndrome using a compound 
    PNG
    media_image1.png
    90
    307
    media_image1.png
    Greyscale
(i.e., the instant compound 1), see claims 1, 53, 55 and 59 on pages 103-107. Fernandez et al.  compound can be administered with another active agent selected from dexamethasone, rituximab, cytokine, IL-2 and vitamin D, see pages 59 and 66.
The difference between instant claims and Cathers et al.  ‘423 and Carrancio et al. ‘258 is that Cathers et al.  ‘423 and Carrancio et al. ‘258 are silent on the instant hypotension or interleukin-1β induction. However, the instant methods of use are embraced within the broader scope of Cathers et al.  ‘423 and Carrancio et al. ‘258 in view of Fernandez et al.  ‘415.
One having ordinary skill in the art would find the claims 1-2 prima facie obvious because one would be motivated to employ the methods of use of Cathers et al.  ‘423 and Carrancio et al. ‘258 in view of Fernandez et al.  ‘415 to obtain instant invention.  
                              The motivation to make the claimed methods of use derived from the known 
                     methods of use of Cathers et al.  ‘423 and Carrancio et al. ‘258 in view of Fernandez et 
                      al.  ‘415would possess similar activity to that which is claimed in the reference.  
7.2 	Claims 1 and 21 are provisional rejected under the judicially created doctrine of 
obviousness-type double patenting as being unpatentable over claim 1 of Carrancio et 
al.  co-pending application No. 16/920,267 in view of Fernandez et al. WO 
2017/120415. Although the conflicting claims are not identical, they are not patentably 
distinct from each other and reasons are as follows.
Applicants claim a  method of treating, preventing, managing, and/or ameliorating hypotension related to 2-(4-chlorophenyl)-N-((2-(2,6-dioxopiperidin-3-yl)-1-oxoisoindolin-5-yl)methyl)-2,2- difluoroacetamide, or a stereoisomer or mixture of stereoisomers, pharmaceutically acceptable salt, tautomer, prodrug, solvate, hydrate, co-crystal, clathrate, or polymorph thereof (Compound 1) in a cancer patient, wherein the method comprises administering to the patient a therapeutically effective amount of Compound 1 and a therapeutically effective amount of a glucocorticoid receptor agonist, an interleukin-1 receptor antagonist, or an interleukin-1f blocker, see claim 1.  Vitamin D can be administered together with compound 1, see claim 21.
Carrancio et al. ‘267 claims A method for treating, managing, or ameliorating a hematological cancer comprising administering to a subject in need thereof 2-(4-chlorophenyl)-N-((2-(2,6-dioxopiperidin-3-yl)-1-oxoisoindolin-5-yl)methyl)-2,2-difluoroacetamide, which has the following structure: 
    PNG
    media_image1.png
    90
    307
    media_image1.png
    Greyscale
 or a stereoisomer or mixture of stereoisomers, isotopologue, pharmaceutically acceptable salt, tautomer, solvate, hydrate, co-crystal, clathrate, or polymorph thereof (Compound 1), wherein Compound 1 is administered to the subject in a dose of about 0.1 mg to about 20 mg, and the subject is further administered one or more of calcium, calcitriol, or vitamin D supplementation, see claim 1.  
	Fernandez et al.  ‘415 discloses methods of use for treating cancer including leukemia and related syndrome using a compound 
    PNG
    media_image1.png
    90
    307
    media_image1.png
    Greyscale
(i.e., the instant compound 1), see claims 1, 53, 55 and 59 on pages 103-107. Fernandez et al.  compound can be administered with another active agent selected from dexamethasone, rituximab, cytokine, IL-2 and vitamin D, see pages 59 and 66.
The difference between instant claims and Carrancio et al. ‘267 is that Carrancio et al. ‘267 are silent on the instant hypotension. However, the instant methods of use are embraced within the broader scope of Carrancio et al. ‘267 in view of Fernandez  et al.  ‘415.
One having ordinary skill in the art would find the claims 1 and 21 prima facie obvious because one would be motivated to employ the methods of use of Carrancio et al. ‘267 in view of Fernandez et al.  ‘415 to obtain instant invention.  
                              The motivation to make the claimed methods of use derived from the known 
                     methods of use of Carrancio et al. ‘267 in view of Fernandez et al.  ‘415
would possess similar activity to that which is claimed in the reference.  
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629                                                                                                                                                                                                        

November 21, 2022